Citation Nr: 1755957	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 11-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent from January 28, 2010 to March 28, 2012 and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD), to include as on an extraschedular basis. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. For the entirety of the rating period on appeal, the Veteran's PTSD resulted in symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood due to such symptoms as suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the rating period from January 28, 2010 to March 28, 2012, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9411 (2017). 

2. For the rating period from March 29, 2012, the criteria for a disability evaluation in excess of 70 percent for PTSD have not been. 38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

3. Resolving all doubt in favor of the Veteran, the criteria for entitlement to TDIU have been met. See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a March 2010 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.
 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in April 2010, and March 2017. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

The case was remanded in March 2013 in order to retrieve the Veteran's records from the Social Security Administration (SSA), adjudicate the issue of entitlement to a TDIU, and to provide the Veteran with a new VA examination to determine the current severity of his PTSD. The RO attempted to retrieve SSA records but received a negative response in November 2014. The RO adjudicated the issue of a TDIU in a March 2014 rating decision, and the Veteran was afforded a VA examination in March 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected PTSD 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).

Prior to March 29, 2012, the Veteran's PTSD was rated as 30 percent disabling. Thereafter, the Veteran's PTSD was rated as 70 percent disabling. 

Upon VA examination in April 2010, the VA examiner noted the Veteran reported recurrent and intrusive recollections of his traumatic event, displayed efforts of avoidance, experienced increased irritability and outbursts of anger, difficulty concentrating, and hypervigilance. The Veteran reported his relationship with his wife was very distant and that he is only able to maintain friendships with other Vietnam veterans. The Veteran also reported he physically assaulted at least two people in the year prior. The examiner noted the Veteran was easily distracted and his thought process was tangential. The Veteran reported experiencing suicidal ideations, but that he "did not have a plan to do anything." The examiner also opined that the results of this examination were "probably valid," but noted that it is likely that the Veteran exaggerated the severity of his symptoms.

In October 2009, just three months prior to his claim for an increased rating for PTSD, the Veteran reported feeling down, depressed or hopeless nearly every day. In January 2011 VA treatment notes, the Veteran reported nightmares and isolation, fearful that he would hurt someone if he left his home. 

After resolving reasonable doubt in the Veteran's favor, the Board finds his disability picture due to PTSD most nearly approximated the criteria for a 70 percent rating from January 28, 2010 to March 28, 2012. The Veteran regularly reported impaired impulse control with unprovoked irritability and periods of violence. The Veteran also reported near-continuous depression and difficulty adapting to stressful situations. 

Although the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan, 16 Vet. App. at 442 (2002).

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted at any point in the rating period, the Board finds that the evidence does not establish that the Veteran's PTSD manifested in total social or occupational impairment. There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, or memory loss for names of close relatives, own occupation, or own name. Although the Veteran's VA treatment records note occasional suicidal and homicidal ideations, this alone does not justify a rating of 100 percent. The Veteran has consistently been described as well-spoken and neatly groomed. The Veteran testified to periodic but not debilitating memory loss. The Veteran's treatment records note that the Veteran is generally not a danger to himself or others. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.


TDIU due to service-connected disabilities 

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341 (a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16 (a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id. 

While the Board may consider the opinions of medical professionals, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. I 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

The Veteran's service-connected disabilities include: PTSD at 70 percent disabling, bilateral ischemic optic neuropathy and cataracts at 30 percent disabling, diabetes mellitus with erectile dysfunction at 20 percent disabling, diabetic peripheral neuropathy of the right lower extremity at 10 percent disabling, diabetic peripheral neuropathy of the left lower extremity at 10 percent disabling, tinnitus at 10 percent disabling, and noncompensable dermatophytosis of the feet and bilateral hearing loss. The Veteran's combined disability rated is 90 percent. 38 C.F.R. §§ 4.25, 4.26. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16 (a), 4.25.

The Veteran contends that his service-connected disorders render him unable to secure or follow a substantially gainful occupation. The Veteran is a college graduate and previously worked as an insurance auditor. The Veteran reported having to leave his job due to homicidal ideations towards his manager. 

Upon VA examination in April 2010, the VA examiner noted the Veteran retired in March 2003 due to symptoms associated with his PTSD. The examiner also noted the Veteran experienced occasional decrease in work efficiency with intermittent periods of the inability to perform occupational tasks due to the Veteran's PTSD symptoms. 

Upon VA examination in February 2015, the VA examiner noted that the Veteran's diabetes mellitus and diabetic neuropathy prevented the Veteran from performing strenuous physical labor. 

Upon VA examination in March 2017, the VA examiner opined that the Veteran's PTSD symptoms impact the Veteran's ability to maintain gainful employment. Specifically, the examiner noted the Veteran's PTSD affected his ability to appropriately communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers. 

After review of all of the evidence, the Board finds that the evidence is in approximate balance and the claim will be granted. 


ORDER

A disability rating of 70 percent from January 28, 2010 to March 28, 2012 for PTSD is granted. 

A disability rating in excess of 70 percent for PTSD is denied. 

Entitlement to TDIU is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


